Exhibit 10.4

SECURED PROMISSORY NOTE

$100,000.00

January 22, 2007

 

San Francisco, California

 

For Value Received, Winwin Gaming, Inc., a Delaware corporation (“Borrower”),
hereby unconditionally promises to pay to the order of Solidus Networks, Inc., a
Delaware corporation (“Lender”), in lawful money of the United States of America
and in immediately available funds, the principal sum of One Hundred Thousand
Dollars ($100,000.00) (the “Loan”) together with accrued and unpaid interest
thereon, each due and payable on the dates and in the manner set forth below.

This Promissory Note is the Note referred to in and is executed and delivered in
connection with that certain Pledge Agreement dated as of even date herewith and
executed by Borrower in favor of Lender (as the same may from time to time be
amended, modified or supplemented or restated, the “Pledge Agreement”). 
Additional rights of Lender are set forth in the Pledge Agreement.  All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Pledge Agreement.

1.              Principal Repayment.  The outstanding principal amount of the
Loan shall be due and payable in full on June 30, 2007. (the “Maturity Date”).

2.              Interest Rate.  Borrower further promises to pay interest on the
outstanding principal amount hereof from the date hereof until payment in full,
which interest shall be payable at the rate of twenty-two and four tenths
percent (22.4%) per annum or the maximum rate permissible by law (which under
the laws of the State of California shall be deemed to be the laws relating to
permissible rates of interest on commercial loans), whichever is less (the
“Interest Rate”).  Interest shall be due and payable on the Maturity Date and
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.

                                              Upon the occurrence and during the
continuance of an Event of Default pursuant to Section 6 below, all amounts
owing thereunder shall bear interest at two percent (2%) over the Interest Rate.

3.              Place of Payment.  All amounts payable hereunder shall be
payable at the office of Lender, 101 Second Street, Suite 1500, San Francisco,
CA 94105, unless another place of payment shall be specified in writing by
Lender.

4.              Application of Payments.  Payment on this Note shall be applied
first to accrued interest, and thereafter to the outstanding principal balance
hereof.

5.              Secured Note.  The full amount of this Note is secured by the
Pledged Securities identified and described as security therefor in the Pledge
Agreement executed by and delivered by Borrower to Lender.  Borrower shall not,
directly or indirectly, create, permit or suffer to exist, and shall defend the
Pledged Securities against and take such other action as is necessary

1


--------------------------------------------------------------------------------


to remove, any Encumbrance on or in the Pledged Securities, or in any portion
thereof, except as permitted pursuant to the Pledge Agreement.

6.              Default.  Each of the following events shall be an “Event of
Default” hereunder:

(a)          Borrower fails to pay timely any of the principal amount due under
this Note on the date the same becomes due and payable or any accrued interest
or other amounts due under this Note on the date the same becomes due and
payable;

(b)          Borrower files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

(c)          An involuntary petition is filed against Borrower (unless such
petition is dismissed or discharged within forty-five (45) days) under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of Borrower;

(d)          Failure on the part of Borrower duly to observe or perform any
covenants or agreements contained in the Pledge Agreement;

(e)          Any representation, warranty, certification or statement made by
Borrower in the Pledge Agreement proving to have been incorrect in any material
respect when made; or

(f)            A default shall exist under any agreement of Borrower which
consists of the failure to pay any indebtedness at maturity or which results in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of indebtedness of Borrower; provided, however, that this provision
shall not apply to Borrower’s existing default under the Calico bridge.

Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Lender, and, in the case of an Event of Default pursuant to (b) or (c) above,
automatically, be immediately due, payable and collectible by Lender pursuant to
applicable law.

7.              Waiver.  Borrower waives presentment and demand for payment,
notice of dishonor, protest and notice of protest of this Note, and shall pay
all costs of collection when incurred, including, without limitation, reasonable
attorneys’ fees, costs and other expenses.

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

8.              Governing Law.  This Note shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

2


--------------------------------------------------------------------------------


9.              Successors and Assigns.  The provisions of this Note shall inure
to the benefit of and be binding on any successor to Borrower and shall extend
to any holder hereof.

 

Borrower

WinWin Gaming, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 /s/ Monica L. Soares

 

 

 

 

Printed Name:

Monica L. Soares

 

 

 

 

Title:

Secretary, Senior VP

 

3


--------------------------------------------------------------------------------